U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-54440 CLOUD SECURITY CORP. (Exact name of registrant as specified in its charter) Nevada 27-4479356 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 4590 MacArthur Blvd., Suite 500 Newport Beach, CA 92660 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(866) 250-2999 Securities registered pursuant to Section12(b) of the Act:None. Securities registered pursuant to Section12(g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes xNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act:oYesxNo Indicate by check mark whether the registrant(1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes xNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy ir information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesoNox The aggregate market value of the voting stock held by non-affiliates of the registrant at December 3, 2012 was approximately $3,410,000.The registrant’s common stock commenced trading on December 3, 2012.The aggregate market value was computed by using the closing price of the common stock as of that date on the Over-the-Counter Bulletin Board (“OTCBB”) or the OTC Markets. (For purposes of calculating this amount only, all directors and executive officers of the registrant have been treated as affiliates.) As of May16, 2013.97,200,000 shares of our common stock were issued and outstanding. Documents Incorporated by Reference:None. TABLE OF CONTENTS PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 6 ITEM 1B. Unresolved Staff Comments 12 ITEM 2. Properties 12 ITEM 3. Legal Proceedings 12 ITEM 4. Mine Safety Disclosures 12 PART II ITEM 5. Market For Registrant’s Common Equity, Related Stockholder Matter and Issuers Purchase of Equity Securities 13 ITEM 6. Selected Financial Data 13 ITEM 7. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 13 ITEM 7A Quantitative And Qualitative Disclosures About Market Risk 16 ITEM 8. Financial Statements and Supplementary Data F-1 ITEM 9. Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 17 ITEM 9A. Controls And Procedures 17 ITEM 9B. Other Information 19 PART III ITEM 10. Directors, Executive Officers And Corporate Governance 19 ITEM 11. Executive Compensation 24 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 25 ITEM 13. Certain Relationships And Related Transactions, And Director Independence 26 ITEM 14. Principal Accounting Fees And Services 27 PART IV ITEM 15. Exhibits, Financial Statements Schedules 29 SIGNATURES 30 CERTIFICATION PURSUANT TO SECTION 302 (A) OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 PART I ITEM 1. DESCRIPTION OF BUSINESS History and Organization Cloud Security Corp. f/k/a Cloud Star Corporation ("we", "us", "our", “Cloud Security” the “Company" or the "Registrant") was organized December 20, 2010 (Date of Inception) under the laws of the State of Nevada, as Accend Media. On or about May 22, 2012, Accend Media, and Cloud Security (then known as Cloud Star Corporation), a privately-held Nevada corporation headquartered in California, entered into an Acquisition Agreement and Plan of Merger. Prior to the merger, Accend Media effectuated a five-for-one forward stock split on May 7, 2012. We changed our corporate name to Cloud Star Corporation. On May 28, 2013, we changed our corporate name to Cloud Security Corp. The Company is a developmental stage company. Business of Issuer We are an information technology services and software company that delivers immediate, easy and secure access to computer desktops and other consumer electron devices from remote locations. Overview MyComputerKey Our flagship product, MyComputerKeyTM is a proprietary, patent-pending technology that provides a secure multi-factor validation and authentication system for cloud-based infrastructures and protects data accessed from remote locations worldwide. The product is a custom-designed USB keycard programmed to connect via the Internet to users' desktop or server seamlessly, which provides the user immediate access to files, personalized environments, data, programs and applications. Said differently, MyComputerKeyTM allows a user to access his or her base computer from different locations utilizing the internet cloud through a separate computer (the “remote computer”). Working models were manufactured and a successful beta test was completed with the employees from three corporations. Key Advantages MyComputerKeyTM ● User always accesses their same, consistent and familiar desktop where all of their customized and personal applications and files reside ● No need for software installation on the remote computer and customization—just plug-in MyComputerKeyTM ● Enhances compliance, and audit capabilities, of Risk Management and Legal ● User desktop images can be backed up on hosting servers and restored in case of a disaster and existing corporate virus software provides continuous scans, monitoring, and virus protection against malware and virus attacks There is an encryption between the host and remote computer as well as a paring feature between the connecting devices. All information is stored on basis of expiration therefore avoiding an unauthorized access or codes between the connecting computers. MyComputerKey also includes our own connection software that provides the actual connection between the user’s desktop and the host computer the user is using to connect. This software is fully supportive in all Microsoft ™ based computers with quick installation and full security and protection for the computer. 1 Other Products and Services In connection with our recent joint venture with App Ventures, we have created a new product to be called AppSecure.AppSecure is a sensor technology with a secure communication framework that detects web-based attacks on web Apps and websites.The technology will monitor the security of an app or a website.This technology has been designed to identify and thwart cyber attacks in real time instead of after the fact We are also focusing on integrating security software to our MyComputerKey product as well as other features in an effort to expand our product offerings.We recently filed another patent related to cloud computing security and we intend to expand our cloud computing security product line in addition to other types of internet security. Goals and Objectives Our goal is to become a provider of customizable, secure, multi-factor validation and authentication systems. To do so, it will aggressively pursue the following objectives: ● Initiate a direct marketing campaign ● Establish strategic alliances with key channel partners ● Establish a recognized position in the market ● Protect and expand its intellectual property ● Introduce new products and product upgrades The discussion that follows, conveys these objectives. For business users, a second version of the key has been designed that allows the user's information technology (“IT”) department to set the security parameters appropriate to the database to be protected. The modifications consist of creating a user friendly "dashboard" to make it easier for the customer to set up the system and create customized features and tokens—as well as de-activate keys in the event they are lost or stolen. This business-to-business sector is more competitive. In order to competitively differentiate itself, we plan to develop strategic partnerships to build its market share of the less competitive retail market. Management expects that users will find the following characteristics very appealing: ● OurUSB keycard is 100% independent and self-contained—no software downloads, configurations, or synchronizations are required on the remote computer. ● Various user-specific authentication, memory, or pre-set protocol access codes can be programmed into this solid-state hardware. ● This technology is user-specific, allows information flow tracking, and can be used to access any pre-determined database, application, file or user-selected desktop that is cloud based. ● This technology works universally on both Apple and PC systems. In addition, once the respective user has finished with the cloud access, there is no trace on the remote computer that the base computer has used. This is particularly important when using public computers while travelling. Sales Strategy While virtual USBs have been on the market for several years, to date, management is not aware of any company who has targeted the mass consumer. Rather, providers have focused on IT professionals, most likely due to the perceived complexity of virtualization and security issues. We have simplified the process and through an integrated marketing approach, advertises this simplicity to general consumers for a variety of applications. The sales strategy is to offer a product that is easy to use and utilizes plug and play technology. We intend to implement this very simple sales strategy. We plan to market and sell their product through several partners on a distribution level relationship. 2 Through a combination of online marketing, radio and television, consumers are driven to the website where they can complete a 100% automated purchase. We plan to provide support though phone sales and telephone call-in technical support. MyComputerKey is a high margin product so we are able to outsource its fulfillment and customer support while still driving a high margin on all sales. We believe this will allow us to focus on product development and developing marketing strategies with its channel partners. We plan to market a version II key with enhanced security to businesses, government and educational entities that (i) have a mobile workforce (ii) currently utilize the cloud to increase the effectiveness and reduce costs associated with providing information technology to its employees, customers and suppliers and (iii) entities that are considering doing so but have been reluctant to do so because of security concerns. The market potential for our products encompasses several market segments, including healthcare facilities, government, media and telecom, manufacturing, educational facilities, consulting, legal and accounting and aerospace and defense. We successfully completed oi Beta tests with three such companies and is currently implementing this enterprise model. Market Strategy Our strategy is based on three target markets: (i) Direct-to-Consumer; (ii) Retail; and (iii) Business-to-Business (B2B)—including enterprise and the small and medium-size business market (SMB). The product is the same for each market segment. Direct-to-Consumer (DTC) Management believes the internet is the cornerstone to our marketing effort. Management estimates at least 50% of our sales will come from the internet and believes $0.50 of every dollar spent on marketing will drive consumers online to compare, research, sample and buy. The internet strategy will focus on driving traffic (consumers) to offer pages by means of a series of internet marketing platforms including banners, sponsored links, social bookmarking, blogs, surveys etc. Additionally, we will focus on affiliate marketing roll out with the goal of the aforementioned internet marketing strategy to ultimately create an affiliate network. Television Management believes that it is not one tool or media platform that is the answer, but the right mix of media and relevant content delivered real-time. After management has all its infrastructure tested and proven, We plan to test direct-response television with 30, 60 and 120 second spots, as well as a possible 30-minute long form infomercial nationally. There are many companies that focus on TV as a medium and provide an array of services besides production. Some generally participate via revenue share, thus reducing any upfront costs to the advertiser. The key is to research those firms that have experience with similar products, know what sells and when to sell it. In other words, firms that have a good handle on the marketing mix, specifically the target market, how to reach them, and pricing. Retail We plan to offer MyComputerKey through retail stores by selling a secure access and data protection service. This will involve the same product (a key and a disk to program the key and the computer) where the user could program his or her computer and the key and then have secure access to his computer from any other computer in the world. This would also protect the user from unauthorized access by other who might have access to his computer in his absence. This will require us to set up a cloud service to authenticate the keys. 3 Traditional Retail – Point of Purchase We are in talks with 3 national retailers and is considering an early launch versus waiting until the product reaches greater market penetration. We have already begun to develop retail demand through all of its marketing and advertising efforts which will be leveraged by management to gain lower cost retail entry, excellent placement and shelf space. We plan to hire a retail team that will work closely with all retail buyers, retail marketing directors and store managers to educate their employees and customers about the benefits of MyComputerKey. Point-of- Purchase (“POP”) is not just displays, but a wider variety of printed material that communicates the products message at the point of purchase. Besides floor stands, wing racks, and counter unit displays, there are shelf talkers, product hang tags, shelf signage, ceiling signage, inflatable signage, in-store blimps, video end-caps, check out signage, window banners, in-store flyers, table tents and informational pamphlets, all vying for the attention of the time starved consumer who views close to 1,000 items per minute during their 24 minute shopping trip. We plan to employ a "PUSH" – "PULL" promotional & advertising strategy when building brand awareness, generating trial/sampling purchases and gaining distribution of MyComputerKey. Our three stage "go-to-market" approach will first educate the consumer about the product through a direct response advertising and marketing initiatives, then make the product readily available with direct distribution and finally implement programs to motivate consumers to buy MyComputerKey. "PUSH", or "getting the product on the shelf", provides the programs necessary to gain distribution and secure product placement on limited retailer shelves. It consists of customer marketing funds (CMF) designed to support the customer's best promotional and consumption building vehicles as well as employee incentive and training programs while providing materials that clearly communicate MyComputerKey'sunique selling points. These materials consist of a variety of "communication messages", including those listed above as well as shelf signs, neck hangers, window banners, floor displays with header cards, table tents and possibly logo apparel. "PULL", or getting the product "off the shelf" and into the hands of consumers, answers the biggest question posed by on-premise and off-premise buyers; "What are you doing to drive consumers into my store to purchase your product?" Pull programs are designed to entice the customer and educate the consumer while motivating them to sell or purchase our product. Various Pull programs include advertising directed towards the consumer (print, radio, TV, internet, direct mail, etc), instant redeemable or mail-in coupons, mail-in money back rebates, retailer loyalty programs, co-branding with complementary products and wet sampling events. The key strategy for MyComputerKey'sgrowth is to understand consumer and channel member needs in order to satisfy them. In addition, focus communications within channels that meet primary target consumers and increase brand image, superior quality and performance attributes and leverage the brand for strategic product initiatives. Again, we plan to use the above advertising and promotional strategies to drive awareness, trials and new usage. Business to Business (B2B) The business to business market consists of large businesses, educational or government entities. These entities utilize private, public or hybrid clouds and will have an infrastructure in place, complete with firewalls and other security systems. They also have an IT organization to operate and maintain the company's computer systems, networks and data on behalf of the company. The IT organization generally will be headed by a CIO or IT Director. Although the CIO's recommendations will generally be reviewed and approved by the CEO, the CIO or IT Director will be the primary decision maker with respect to IT matters. 4 Management believes that in the enterprise market, CIOs are looking for solutions, not technology. They typically have a staff of IT experts to evaluate technology. Selling in the enterprise market requires enough industry and company expertise to understand specific problems for which a CIO is seeking solutions. For these reasons, a successful market entry strategy in the enterprise market needs to be focused on selected vertical market segments, primarily in the professional service and medical practice sectors. Small and medium size businesses may use the cloud for limited purposes, such as Gmail or Office 365, but may not yet maintain their data and other programs in the cloud. These companies may want to take advantage of the opportunities offered by the cloud, but may not yet have the infrastructure to do so. They may also have security concerns about using the Cloud, particularly with a mobile workforce. Attractive initial markets will include financial, legal, medical and educational institutions. Pricing Initial pricing for the basic key is $ 49.99, which includes the USB unit and the first year's subscription to the hosting service. In conjunction with the product launch, we plan to experiment with different offers, such as: ● Simultaneous purchase of 2nd unit and subscription at 50% off ● Bundled annual subscriptions, for example: One year $ 49.99; Two year $ 69.99; Three year $ 79.99 ● Free 30-day trial with automatic billing on the 31st day unless cancelled Intellectual Property We plan to rely on a combination of trademark, copyright, trade secret and patent laws in the United States as well as confidentiality procedures and contractual provisions to protect our proprietary technology and our brand. We plan also to rely on copyright laws to protect any future computer programs and our proprietary databases. From time to time, we may encounter disputes over rights and obligations concerning intellectual property. Also, the efforts management has taken to protect its proprietary rights may not be sufficient or effective. Any significant impairment of our intellectual property rights could harm the business, the brand and reputation, and the ability to compete. Also, protecting Cloud Star’s intellectual property rights could be costly and time consuming. Employees We currently have two employees, our CEO and our Chief Compliance Officer. We utilize independent contractors on a part-time/as needed basis to assist in its development activities, marketing, and financial and accounting support. Fiscal 2012 and First Quarter 2013 Developments Chief Technical Advisor. On March 29, 2013, we into an agreement with Wee Kai Ng for the position of Contract Chief Technical Advisor (“Contract CTA”) for the term of one (1) year. The Contract CTA will advise and assist in the development of our technologies and products. During the period commencing on the Commencement Date, we shall pay Contract CTA as compensation for services to us $2,500 per month due on the 1st day of each calendar month. In addition, we agreedto issue the Contract CTA equity in the form of either stock option or common stock (at our discretion). The proposed schedule of equityto be issued will be 50,000 shares/options on April 1, 2013, 75,000 shares/options on May 1, 2013, 125,000 shares/options on July 1, 2013, 125,000 shares/options on October 1, 2013 and 125,000 shares/options on January 1, 2014. 5 Joint Venture.On March 1, 2013, we entered into an agreement with App Ventures LTD (“App Ventures”), a Hong Kong Private Limited Liability Company, to jointly develop and market a software product for the field of mobile security for an indefinite term until the project is completed. The agreement provides for sharing revenues generated based on a determination of the value of the combined technology, whereby wewould derive 25% to 75% of the benefit, by a select committee.Alternatively, we has the option to acquire App Ventures as discussed below. During the term of this Agreement and for a period of one (1) year hereafter, we or our designee shall have the option, in its sole and exclusive discretion, to acquire App Ventures or, at our election, all of the assets of App Ventures (including any intellectual property assigned to App Ventures hereunder) for aggregate consideration of two million (2,000,000) shares of our common stock, adjusted to reflect any substitution of shares, stock dividends, stock splits, reverse stock splits, recapitalizations, reorganizations, or other similar transactions.Such acquisition shall take place pursuant to an agreement and plan of merger, asset acquisition agreement, or like agreement, in compliance with applicable law, with customary representations, warranties, and covenants.We may exercise this option by providing thirty (30) days written notice to App Ventures of its intention to acquire App Ventures or the assets of App Ventures, and App Ventures shall take all actions and execute all instruments necessary to effectuate such transaction. Development of AppSecure technology.In connection with our recent joint venture with App Ventures, we have created a new product to be called AppSecure.AppSecure is a sensor technology with a secure communication framework that detects web-based attacks on web Apps and websites.The technology will monitor the security of an app or a website.This technology has been designed to identify and thwart cyber attacks in real time instead of after the fact. Where You Can Find More Information We are required to file annual, quarterly and current reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”). These filings are not deemed to be incorporated by reference into this report. You may read and copy any documents filed by us at the Public Reference Room of the SEC, treet, NE, Washington,D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Our filings with the SEC are also available to the public through the SEC’s website at http://www.sec.gov . ITEM 1A. RISK FACTORS WE HAVE A LIMITED OPERATING HISTORY. We have a limited operating history and is considered a developmental stage company. Prospective investors should be aware of the difficulties encountered by such new enterprises, as management faces all of the risks inherent in any new business and especially with a developmental stage company. These risks include, but are not limited to, competition, the absence of an operating history, the need for additional working capital, and the possible inability to adapt to various economic changes inherent in a market economy. The likelihood of our success must be considered in light of these problems, expenses that are frequently incurred in the operation of a new business and the competitive environment in which we will be operating. IF OUR BUSINESS PLAN IS NOT SUCCESSFUL, THERE IS SUBSTANTIAL DOUBT THAT WE MAY BE UNABLE TO CONTINUE OPERATIONS AS A GOING CONCERN AND ITS STOCKHOLDERS MAY LOSE THEIR ENTIRE INVESTMENT. We are a development-stage company with no operating revenues to date. As discussed in the Notes to the Financial Statements included in this Current Report, at the end of our reporting period as at February 28, 2013, we have incurred net losses of $333,057 since Inception.We currently have limited liquidity, limited access to capital and no revenue generating activities. 6 These factors raise substantial doubt that we will be able to continue operations as a going concern, and our independent auditors included an explanatory paragraph regarding this uncertainty in their report on the financial statements for the period from inception to February 28, 2013. Our ability to continue as a going concern is dependent upon raising capital sufficient to meet its obligations as they become due until such time as the Company achieves revenues sufficient to meet its cost structure. There are no assurances that we will be able to raise sufficient capital or that its business plan will be successful. If we cannot continue as a going concern, its stockholders may lose their entire investment. IT IS DIFFICULT TO EVALUATE THE LIKELIHOOD THAT WE WILL ACHIEVE OR MAINTAIN PROFITABILITY IN THE FUTURE. We have prepared audited financial statements for the year end for February 28, 2013Our ability to continue to operate as a going concern is fully dependent upon us obtaining sufficient revenues or financing to continue its development and operational activities. The ability to achieve profitable operations is in direct correlation to our ability to generate revenues or raise sufficient financing. It is important to note that even if the appropriate financing is received, there is no guarantee that we will ever be able to operate profitably or derive any significant revenues from its operations. WHEN SAFA MOVASSAGHI BECAMEOUR LARGEST SHAREHOLDER, IT GAVE HIM THE ABILITY TO CONTROL THE COMPANY WITHOUT OTHER SHAREHOLDERS’ APPROVAL. Safa Movassaghi is the largest stockholder and beneficially owns and has the right to vote approximately 61% of our outstanding common stock. As a result, it will have the ability to control substantially all matters submitted to the Company’s stockholders for approval including: a) election of a board of directors; b) removal of any director; c) amendment of Articles of Incorporation or bylaws; and d) adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving the company. As a result of this ownership, it has the ability to influence all matters requiring shareholder approval, including the election of directors and approval of significant corporate transactions. In addition, the future prospect of sales of significant amounts of shares held by Safa Movassaghi could affect the market price of its common stock if the marketplace does not orderly adjust to the increase in shares in the market and the value of shareholder investment in the company may decrease. Management's stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of the Company, which in turn could reduce the stock price or prevent the stockholders from realizing a premium over the stock price. ADVERSE DEVELOPMENTS IN GENERAL BUSINESS, ECONOMIC AND POLITICAL CONDITIONS COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR FINANCIAL CONDITION AND OUR RESULTS OF OPERATIONS. Our business and operations are sensitive to general business and economic conditions in the U.S. and worldwide. These conditions include short-term and long-term interest rates, inflation, fluctuations in debt and equity capital markets and the general condition of the U.S. and world economy. A host of factors beyond our control could cause fluctuations in these conditions, including the political environment and acts or threats of war or terrorism. Adverse developments in these general business and economic conditions, including through recession, downturn or otherwise, could have a material adverse effect on our financial condition and our results of operations. 7 IF WE ARE UNABLE TO CREATE AND MAINTAIN SALES, MARKETING AND DISTRIBUTION CAPABILITIES OR ENTER INTO AGREEMENTS WITH THIRD PARTIES TO PERFORM THOSE FUNCTIONS, WE WILL NOT BE ABLE TO COMMERCIALIZE ITS PRODUCTS. We currently have no sales, marketing or distribution capabilities. Therefore, to commercialize its products, We expect to collaborate with third parties to perform these functions. We have no experience in developing, training or managing a sales force and will incur substantial additional expenses if it decides to market any of its future products directly. Developing a marketing and sales force is also time consuming and could delay launch of our future products. In addition, we will compete with many companies that currently have extensive and well-funded marketing and sales operations. Our marketing and sales efforts may be unable to compete successfully against these companies. While the product has been beta tested by three companies in the business-to-business market, the mass consumer market, including direct and indirect channels has not been tested. WE MAY NOT BE ABLE TO MANUFACTURE ITS PLANNED PRODUCTS IN SUFFICIENT QUANTITIES AT AN ACCEPTABLE COST, OR AT ALL, WHICH COULD HARM OUR FUTURE PROSPECTS. We do not own any manufacturing facilities and intends to contract out its manufacturing needs. Accordingly, if any of its proposed products become available for widespread sale, We may not be able to arrange for the manufacture of such product in sufficient quantities at an acceptable cost, or at all, which could materially adversely affect its future prospects. OURPRODUCTS MAY BECOME OBSOLETE AND UNMARKETABLE IF WE ARE UNABLE TO RESPOND ADEQUATELY TO RAPIDLY CHANGING TECHNOLOGY AND CUSTOMER DEMANDS. Our industry is characterized by rapid changes in technology and customer demands. As a result, our products may quickly become obsolete and unmarketable. Our future success will depend on its ability to adapt to technological advances, anticipate customer demands, develop new products and enhance our current products on a timely and cost-effective basis. Further, our products must remain competitive with those of other companies with substantially greater resources. We may experience technical or other difficulties that could delay or prevent the development, introduction or marketing of new products or enhanced versions of existing products. Also, we may not be able to adapt new or enhanced products to emerging industry standards, and our new products may not be favorably received. IF OUR PRODUCTS ARE NOT EFFECTIVELY PROTECTED BY VALID, ISSUED PATENTS OR IF WE ARE NOT OTHERWISE ABLE TO PROTECT ITS PROPRIETARY INFORMATION, IT COULD HARM ITS BUSINESS. The success of our operations will depend in part on its ability to: ● obtain any necessary patent protections for its technologies both in the United States and in other countries with substantial markets; ● defend patents once obtained; ● maintain trade secrets and operate without infringing upon the patents and proprietary rights of others; and ● obtain appropriate patents or proprietary rights held by others that are necessary or useful to us in commercializing its technology, both in the United States and in other countries with substantial markets. In the event we are not able protect its intellectual property and proprietary information, its business will be materially harmed. 8 WE MAY NOT HAVE ADEQUATE PROTECTION FOR ITS UNPATENTED PROPRIETARY INFORMATION, WHICH COULD ADVERSELY AFFECT ITS COMPETITIVE POSITION. In addition to any patents that we may apply for in the future, we will substantially rely on trade secrets, know-how, continuing technological innovations opportunities to develop and maintain its competitive position. However, others may independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets or disclose our technology. To protect its trade secrets, we may enter into confidentiality agreements with employees, consultants and potential collaborators. However, these agreements may not provide meaningful protection of its trade secrets or adequate remedies in the event of unauthorized use or disclosure of such information. Likewise, ourtrade secrets or know-how may become known through other means or be independently discovered by its competitors. Any of these events could prevent us from developing or commercializing its products. THE INDUSTRY IN WHICH WE OPERATE IS HIGHLY COMPETITIVE, AND COMPETITIVE PRESSURES FROM EXISTING AND NEW COMPANIES COULD HAVE A MATERIAL ADVERSE EFFECT ON OUR FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The industry in which we operate is highly competitive and influenced by the following: ●advances in technology; ●new product introductions; ●evolving industry standards; ●product improvements; ●rapidly changing customer needs; ●intellectual property invention and protection; ●marketing and distribution capabilities; ●competition from highly capitalized companies; ●ability of customers to invest in information technology; and ●price competition. We can give no assurance that it will be able to compete effectively in its markets. Many of our competitors have substantially greater capital resources, research and development resources and experience, manufacturing capabilities, regulatory expertise, sales and marketing resources, established relationships with business and consumer products companies and production facilities than us. TO THE EXTENT WE ENTER MARKETS OUTSIDE OF THE UNITED STATES, ITS BUSINESS WILL BE SUBJECT TO POLITICAL, ECONOMIC, LEGAL AND SOCIAL RISKS IN THOSE MARKETS, WHICH COULD ADVERSELY AFFECT ITS BUSINESS. There are significant regulatory and legal barriers in markets outside the United States that we must overcome to the extent it enters or attempts to enter markets in countries other than the United States. we will be subject to the burden of complying with a wide variety of national and local laws, including multiple and possibly overlapping and conflicting laws. we also may experience difficulties adapting to new cultures, business customs and legal systems. Any sales and operations outside the United States would be subject to political, economic and social uncertainties including, among others: ● changes and limits in import and export controls; ● increases in custom duties and tariffs; ● changes in currency exchange rates; ● economic and political instability; ● changes in government regulations and laws; ● absence in some jurisdictions of effective laws to protect our intellectual property rights; and ● currency transfer and other restrictions and regulations that may limit our ability to sell certain products or repatriate profits to the United States. 9 Any changes related to these and other factors could adversely affect our business to the extent it enters markets outside the United States. WE MAY HAVE PROBLEMS RETAINING SUITABLE EMPLOYEES/AGENTS. In order to implement the aggressive business plan, management recognizes that additional staff will be required. No assurances can be given that we will be able to find suitable employees/agents that can support its needs or that these employees can be hired on favorable terms. WE MAY, IN THE FUTURE, ISSUE ADDITIONAL COMMON SHARES, WHICH WOULD REDUCE INVESTORS' PERCENT OF OWNERSHIP AND MAY DILUTE OUR SHARE VALUE. The Company’s Articles of Incorporation authorize the issuance of 190,000,000 shares of common stock. The future issuance of common stock may result in substantial dilution in the percentage of common stock held by our then existing shareholders. Management may value any common stock issued in the future on an arbitrary basis. The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. WE MAY ISSUE SHARES OF PREFERRED STOCK IN THE FUTURE THAT MAY ADVERSELY IMPACT YOUR RIGHTS AS HOLDERS OF COMMON STOCK. The Company’s Articles of Incorporation authorize the issuance of up to 10,000,000 shares of preferred stock. Accordingly, the board of directors will have the authority to fix and determine the relative rights and preferences of preferred shares, as well as the authority to issue such shares, without further stockholder approval. As a result, the board of directors could authorize the issuance of a series of preferred stock that would grant to holders preferred rights to our assets upon liquidation, the right to receive dividends before dividends are declared to holders of our common stock, and the right to the redemption of such preferred shares, together with a premium, prior to the redemption of the common stock. To the extent that we do issue such additional shares of preferred stock, your rights as holders of common stock could be impaired thereby, including, without limitation, dilution of your ownership interests in us. In addition, shares of preferred stock could be issued with terms calculated to delay or prevent a change in control or make removal of management more difficult, which may not be in your interest as holders of common stock. IT IS NOT ANTICIPATED THAT THERE WILL BE AN ACTIVE PUBLIC MARKET FOR SHARES OF OUR COMMON STOCK IN THE NEAR TERM, AND YOU MAY HAVE TO HOLD YOUR SHARES OF COMMON STOCK FOR AN INDEFINITE PERIOD OF TIME. YOU MAY BE UNABLE TO RESELL A LARGE NUMBER OF YOUR SHARES OF COMMON STOCK WITHIN A SHORT TIME FRAME OR AT OR ABOVE THEIR PURCHASE PRICE. There is not an active public for our common stock, and there can be no assurance that any market will develop or be sustained after the completion of this offering. Because our common stock is expected to be thinly traded, an investor cannot expect to be able to liquidate its investment in case of an emergency or if it otherwise desires to do so. Large transactions in common stock may be difficult to conduct in a short period of time. Further, the sale of shares of common stock may have adverse federal income tax consequences. LOW-PRICED STOCKS MAY AFFECT THE RESALE OF OUR SHARES. The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosures relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. SEC regulations generally define a penny stock to be an equity security that has a market or exercise price of less than $5.00 per share, subject to certain exceptions. Such exceptions include any equity security listed on NASDAQ and any equity security issued by an issuer that has net tangible assets of at least $100,000, if that issuer has been in continuous operation for three years. 10 Unless an exception is available, the regulations require delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the associated risks. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, details of the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. The bid and offer quotations and broker-dealer and salesperson compensation information must be given to the customer orally or in writing prior to effecting the transaction and must be given in writing before or with the customer's confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from such rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for securities that become subject to the penny stock rules. Since our securities are highly likely to be subject to the penny stock rules, should a public market ever develop, any market for our shares of common stock may not be liquid. BECAUSE WE HAVE NEVER PAID DIVIDENDS ON ITS COMMON STOCK AND HAS NO PLANS TO DO SO, THE ONLY RETURN ON INVESTMENT WILL COME FROM ANY INCREASE IN THE VALUE OF THE COMMON STOCK. Since its inception, we have not paid cash dividends on the common stock and does not intend to pay cash dividends in the foreseeable future. Rather, we currently intends to retain future earnings, if any, to finance operations and expand our business. Therefore, any return on investment would come only from an increase in the value of our common stock. And, there are no assurances that the common will increase in value. IN THE FUTURE, WE WILL INCUR INCREMENTAL COSTS AS A RESULT OF OPERATING AS A PUBLIC COMPANY, AND MANAGEMENT WILL BE REQUIRED TO DEVOTE SUBSTANTIAL TIME TO COMPLIANCE INITIATIVES. Upon the merger with Accend Media, we became a fully reporting company with the SEC, and as such will incur additional legal, accounting and other expenses. Moreover, the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), as well as new rules subsequently implemented by the SEC, have imposed various new requirements on public companies, including requiring changes in corporate governance practices. Our management will need to devote a substantial amount of time to these new compliance initiatives. Moreover, these rules and regulations will increase our legal and financial compliance costs and will make some activities more time-consuming and costly. 11 ITEM 1B. UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 2. DESCRIPTION OF PROPERTY Our corporate headquarters are leased and located at: 4590 MacArthur, Suite 500, Newport Beach, CA 92660.We lease this space on a month-to-month bases for $225 per month. We not own any real property. ITEM 3. LEGAL PROCEEDINGS We are not presently a party to any material litigation, nor to the knowledge of management is any litigation threatened against us, which may materially affect us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable 12 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the Over-the-Counter Bulletin Board under the symbol “CLDS”.Our common stock did not start trading until December 13, 2012.We consider our stock to be “thinly traded” and any reported sale prices may not be a true market-based valuation of the stock.Some of the bid quotations from the OTC Bulletin Board set forth below may reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 2012 (OTC Bulletin Board) High Bid Low Bid Fourth quarter $ $ 2013 (OTC Bulletin Board) High Bid Low Bid First quarter $ $ As of May 16, 2013, there were 12record holders of our common stock. We have not paid any cash dividends since our inception and do not contemplate paying dividends in the foreseeable future.It is anticipated that earnings, if any, will be retained to retire debt and for the operation of the business. Shares eligible for future sale could depress the price of our common stock, thus lowering the value of a buyer’s investment.Sales of substantial amounts of common stock, or the perception that such sales could occur, could adversely affect prevailing market prices for shares of our common stock. Our revenues and operating results may fluctuate significantly from quarter to quarter, which can lead to significant volatility in the price and volume of our stock.In addition, stock markets have experienced extreme price and volume volatility in recent years.This volatility has had a substantial effect on the market prices of securities of many smaller public companies for reasons unrelated or disproportionate to the operating performance of the specific companies.These broad market fluctuations may adversely affect the market price of our common stock. RECENT SALES OF UNREGISTERED SECURITIES None. ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS CERTAIN STATEMENTS IN THIS ANNUAL REPORT ON FORM 10-K (THIS “FORM 10-K”), CONSTITUTE “FORWARD LOOKING STATEMENTS” WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1934, AS AMENDED, AND THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 (COLLECTIVELY, THE “REFORM ACT”). CERTAIN, BUT NOT NECESSARILY ALL, OF SUCH FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY SUCH AS “BELIEVES”, “EXPECTS”, “MAY”, “SHOULD”, OR “ANTICIPATES”, OR THE NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES. SUCH FORWARD-LOOKING STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE THE ACTUAL RESULTS, PERFORMANCE OR ACHIEVEMENTS OF CLOUD SECURITY CORP. (“THE COMPANY”, “WE”, “US” OR “OUR”) TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. REFERENCES IN THIS FORM 10-K, UNLESS ANOTHER DATE IS STATED, ARE TO FEBRUARY 28, 2013. 13 Overview of Current Operations We were formed by the filing of Articles of Incorporation with the Secretary of State of the State of Nevada on December 20, 2010, originally as Accend Media.On or about May 22, 2012, Accend Media, and Cloud Security (then known as Cloud Star Corporation), a privately-held Nevada corporation headquartered in California, entered into an Acquisition Agreement and Plan of Merger.Prior to the merger, Accend Media effectuated a five-for-one forward stock split on May 7, 2012. We changed our corporate name to Cloud Star Corporation upon consummation of the merger on May 23, 2012. On May 28, 2013, we changed our corporate name to Cloud Security Corp. We are an information technology services and software company that delivers immediate, easy and secure access to computer desktops and other consumer electron devices from remote locations. Our flagship product, MyComputerKeyTM is a proprietary, patent-pending technology that provides a secure multi-factor validation and authentication system for cloud-based infrastructures and protects data accessed from remote locations worldwide. RESULTS OF OPERATIONS We had no revenues in the year ending February 28, 2013 or the period from October 17, 2011 (“Inception”) though February 29, 2012.Our general and administrative expenses for the year ended February 28, 2013 increased to $200,197 from $70,163 from the period from Inception through February 29, 2012.The primary reason attributable for the increase is due to the full year of general and administrative expenses in fiscal 2013 as compared to only five months of such expenses in fiscal 2012.We incurred $61,279 of impairment of website and software costs in fiscal 2013 as compared to fiscal 2012.In fiscal 2013, we abandoned beta testing of Version 2 of our MyComputerKey due to a dispute with a developer which resulted in these impairment costs.We did not have any such charges or impairments in fiscal 2012. We had a net loss of $262,794 in the year ended February 28, 2013 as compared to $70,263 in the period from Inception to February 29, 2012.The increase is attributable to increased general and administrative expenses as well as the impairment costs in fiscal 2013 Summary of any product research and development that we will perform for the term of our plan of operation. Not applicable. Expected purchase or sale of plant and significant equipment We do not anticipate the purchase or sale of any plant or significant equipment; as such items are not required by us at this time. Significant changes in the number of employees As of February 28, 2013, we had two employees who also serve as officers/directors. We are dependent upon our officers and directors for our future business development. As our operations expand we anticipate the need to hire additional employees, consultants and professionals; however, the exact number is not quantifiable at this time. 14 LIQUIDITY AND CAPITAL RESOURCES As of February 28, 2013, we had cash and cash equivalents of $87,281 and working capital of $56,110 as compared to cash of $13,658 and a working capital deficit of $86,442 as of February 29, 2012. We had total liabilities of $31,471 as of February 28, 2013, consisting of current liabilities, which included $26,321 of accounts payable and $5,150 of accrued payroll. We had a total stockholders’ equity of $56,110 as of February 28, 2013, and an accumulated deficit as of February 28, 2013 of $401,811. We used $58,448 of cash in operating activities for the year ended February 28, 2013, which was attributable primarily to our net loss of $262,794, which was offset by $98,350 in contributed services, $20,000 in share-based compensation, $61,279 of impairment of website and software costs and $19,667 and $5,050 of increases in accounts payable and accrued liabilities, respectively. We used $30,300 of cash in investing activities for the year ended February 28, 2013, which consisted of $30,000 in website and software costs and $300 in deposits. We had $162,371 of cash provided by financing activities in the year ended February 28, 2013 consisting of $25,596 of proceeds from a related party convertible note payable and $136,775 of contributed capital from a related party towards a subscription agreement. Since inception, we have received advances from, and had expenses paid on its behalf by, Leeward Ventures, a Company controlled by Walter Grieves, a director of the Company. A convertible note was initially established which provided for interest at 1%, per annum, and a conversion feature into shares of issued common stock at a rate of $0.10 per share.The note was due on or about August 9, 2012, but the convertibility into new shares of the Company ceased on May 22, 2012 upon the close of the merger discussed above.After the merger, $125,000 along with accrued interest of $596 was cancelled through transfer of our shares by an existing shareholder at $0.10 per share or 1,255,960 shares, and thus no new shares were issued of the Company. During the year ended February 28, 2013, Leeward Ventures contributed $136,775 to us for 1,367,750 shares at $0.10 per share under a $500,000 subscription agreement to purchase 5,000,000 shares from an existing shareholder.As a result, no new shares were or will be issued by us.Under the agreement, $237,629 is remaining to be funded. If such funds are not provided, 2,376,290 shares will be returned to us. Since Inception, we have processed compensation to our chief executive officer as an independent contractor under Form 1099 instead of processing it as payroll under Form W-2.We intend to start processing our payroll under Form W-2 in the first or second fiscal quarter of 2013.We do not expect that any fees or penalties incurred as a result will cause any meaningful or significant misreporting of our financial condition and results of operations for the year ended February 28, 2013 or going forward. Since we have limited liquidity and have suffered losses, we depend to a great degree on the ability to attract external financing in order to conduct our business activities and expand our operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.If we are unable to raise additional capital from conventional sources, including increases in related party and non-related party loans and/or additional sales ofstock, we may be forced to curtail or cease our operations. Even if we are able to continue our operations, the failure to obtain financing could have a substantial adverse effect on our business and financial results. We have no commitments to provide us with financing in the future, other than described above. Our independent registered public accounting firm included an explanatory paragraph raising substantial doubt about the Company’s ability to continue as a going concern. Notwithstanding, we anticipate generating losses and therefore may be unable to continue operations in the future. We anticipate that we will require additional capital in order to grow its business by increasing headcount and its budget for 2013-2014. We may use a combination of equity and/or debt instruments to funds its growth strategy or enter into a strategic arrangement with a third party. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results or operations, liquidity, capital expenditures or capital resources that is material to investors. Critical Accounting Policies and Estimates Revenue Recognition: We recognize revenue from product sales once all of the following criteria for revenue recognition have been met: pervasive evidence that an agreement exists; the services have been rendered; the fee is fixed and determinable and not subject to refund or adjustment; and collection of the amount due is reasonable assured. Software Development Costs/Research and Development We expense costs for research and development.When we develop our software, we comply with Accounting Standards Codification (ASC) 985-20 “Costs of Computer Software to Be Sold, Leased, or Otherwise Marketed”, which requires that we expenses costs of development until technological feasibility is achieved.Such is achieved when complete Alpha testing of the product. 15 Recent Pronouncements The Company's management has evaluated all the recently issued accounting pronouncements through the filing date of these financial statements and does not believe that any of these pronouncements will have a material impact on the Company's financial position and results of operations. ITEM 7AQUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 16 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Cloud Security Corp., formerly Cloud Star Corporation We have audited the accompanying balance sheets of Cloud Security Corp., formerly Cloud Star Corporation (the “Company”), a development-stage company, as of February 28, 2013 and February 29, 2012, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended February 28, 2013, the period from October 17, 2011 (“Inception”) to February 29, 2012 and the period from Inception to February 28, 2013. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Cloud Security Corp., formerly Cloud Star Corporation as of February 28, 2013 and February 29, 2012, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year ended February 28, 2013, the period from Inception to February 29, 2012 and the period from Inception to February 28, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company is in the development-stage which requires working capital to continue to develop, operate and market its products.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 2.The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ dbbmckennon May 29, 2013 F-1 PART I - FINANCIAL INFORMATION CLOUD SECURITY CORP. (FORMERLY CLOUD STAR CORPORATION) (A DEVELOPMENT-STAGE COMPANY) BALANCE SHEETS February 28, February 29, ASSETS Current assets: Cash $ $ Deposits - Total current assets Website and software costs, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $
